DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-9, 12-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-22, 24-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/26/21 is hereby withdrawn with regard to the process/apparatus claims. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stacey Slater on 3/1/22.

The application has been amended as follows: 
In the claims:
Cancel claim 18
Claim 20: line 2, delete “a gas blower”, insert --the blower--
Claim 20: line 3, delete “the gas blower”, insert --the blower--
Claim 20: line 6, delete “a gas-solid”, insert --the gas-solid--
Claim 20: line 8, delete “a solar heater”, insert --the heater--
Claim 20: line 10, delete “the solar heater to a condenser”, and insert --the heater to the condenser--
Claim 21: line 2, delete “the gas blower”, insert --the blower--
Claim 24: line 2, after “blower”, insert --the blower comprising a thermal fan/compressor comprising an inlet face having one or more inlet ports, a plurality of nozzles for receiving a gas from the one or more inlet ports, each nozzle comprising a heat exchange wall, an inlet orifice having a first size, and an outlet orifice having a second size smaller than the inlet orifice, an outlet face having a plurality of atomization apertures across which a solid-bearing liquid can flow and through which gas exiting the nozzles is directed, and a wall separating the inlet face from the outlet face and forming a condensation and heat exchange chamber in which the plurality of nozzles is disposed--
Cancel claim 25
Claim 26: line 1, delete “claim 25”, insert --claim 24--


Response to Arguments / Amendments
Applicant’s arguments and amendments submitted 2/8/22 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments submitted 2/8/22.
Applicant has amended subject matter, indicated as allowable, into the independent claims, therefore the claim rejections under 35 USC 103 are withdrawn.
Allowable Subject Matter
Claims 1, 3-9, 12-17, 19-22, 24 and 26 are allowed.
The following is a statement of reasons for allowability:  
With regard to claims 1, 9 and 24, the prior art does not teach or fairly suggest the claimed desalination system nor method with blower, gas-solids separator, heater and condenser as claimed, wherein the gas blower is a thermal fan/compressor, comprising: an inlet face having one or more inlet ports; a plurality of nozzles for receiving a gas from the one or more inlet ports, each nozzle comprising a heat exchange wall, an inlet orifice having a first size, and an outlet orifice having a second size smaller than the inlet orifice; an outlet face having a plurality of atomization apertures across which a solid-bearing liquid can flow and through which gas exiting the nozzles is directed; and a wall separating the inlet face from the outlet face and forming a condensation and heat exchange chamber in which the plurality of nozzles is disposed. Jepson (US 2011/0108407) is regarded as the closest relevant prior art, Jepson teaches an apparatus 10 includes a pump such as a progressive cavity pump 12 for other pump achieving the desired hot, pressurized gas/liquid output (i.e. a blower) driven by a motor 14, an initial gas/liquid separator such as a tank or gravity separator 16, a liquid entrainment section such as a serpentine coil 18, a final in-line gas/liquid separator 20 to separate the moisture-laden air stream from the brine, and a condenser 21 to condense the moisture in the air stream into clean water (see Fig 1 and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772